DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (pub. no. 20160335913) in view of Fitzgerald et al. (pub. no. 20160287937) and Bonomi et al. (pub. no. 20180368737).
Regarding claim 1, Grant discloses a gait and balance system designed to measure motion indicative of a selected user’s gait and balance (“Systems, methods, and computer-readable storage media for improving physical activity performance analysis, and more specifically to a system and method for using motion, pressure and position sensors embedded in equipment or footwear of a user to assess physical activity performance. The sensors can collect pressure related data, transmit the data to a server for processing, and the user can receive feedback based on their performance”, abstract), 

comprising: (a) an insole for use with a selected user’s foot and shaped to be inserted into foot  apparel worn by the selected user, wherein the insole comprises:  (1) a lower insole portion;  (2) an upper insole portion; and  (3) a motion processing and feedback subsystem positioned proximate to and between the lower insole portion and the upper insole portion, and wherein the motion processing and feedback subsystem comprises:  (A) a motion processing device, comprising:  1) a3D gyroscope generating 3D gyroscope data;  2) a3D accelerometer generating 3D accelerometer data;  3) a3D magnetometer generating 3D magnetometer data; and wherein the 3D gyroscope data, the 3D accelerometer data, the 3D magnetometer data collectively comprise motion data generated by the motion processing device;  (B) a plurality of force pressure sensors generating force pressure data (“Referring to FIG. 2, a block diagram of the Sensor Unit in accordance with an exemplary embodiment is illustrated. The Sensor Unit 102 can be located on the body or equipment suitable for a given physical activity. For instance, for skiing the Sensor Unit 102 can be located in the ski boots, on the insole, and on or in the skis and/or bindings. For running, a Sensor Unit 102 can be placed in one or both of the shoes or insoles. For example, the sensor could be built into the shoe, placed below the insole, built into the insole, placed above the insole but below the foot, etc. For horse riding, a Sensor Unit 102 can be placed in one or both of the shoes or stirrups. The Sensor Unit 102 can include one or more sensors. For example, the sensors can include, but are not limited to, an Accelerometer 204, Magnetometer 206, Gyroscope 208, Global Positioning System (218), Microphone 220 and Force Sensors 216. The sensors can be internal sensors and/or external sensors”, [0033[);  

(C) a haptic feedback actuator (“The Feedback Delivery Unit 108 is communicatively coupled with the Data Collection Unit 104 and the Server 106. The coupling can be done via wireless transmission and/or via one or more wires, 114, 116. Connections 114 and 116 can be Bluetooth, Internet based, Wi-Fi, wired, or any radio frequency connection. In one or more embodiments, the Data Collection Unit 104 and Feedback Delivery Unit 108 can be contained in the same housing. The Feedback Delivery Unit 108 can convey performance feedback to the user, either visually, using a display, haptic feedback, through audio via a speaker and/or headphones, and/or through a third party device such as a near eye display. The feedback delivery units can take the form of, but are not limited to, a near eye display, a mobile phone, a tablet, a Personal Computer, a haptic feedback unit on the upper body, a haptic feedback unit on the insoles, or a haptic feedback unit residing within the footwear of the user or residing in and/or on the Sensor Unit(s)”, [0032]);  

(D) a wireless communication input/output device;  (E) a microprocessor; wherein the motion processing device, the plurality of force pressure sensors and the haptic feedback actuator communicate with the microprocessor using a communications interface; and  (F) a memory storage device capable of storing software programs and related data for use by the microprocessor;  (b) a smart phone capable of executing a monitoring software application that monitors the selected user’s activity, wherein the monitoring software application processes the motion data and the force pressure data, and wherein the smart phone determines GPS timing and coordinate information and synchronizes the GPS timing and coordinate information with the motion and force pressure data thereby generating GPS synchronized motion and force pressure data, and wherein the smart phone and the monitoring software application communicates with the motion processing and feedback subsystem of the insole, via the wire-less communication input/output device; and  (c) a cloud-based server (“Referring to FIG. 1, a block diagram overview in accordance with an exemplary embodiment is illustrated. The system 100 can include a Sensor Unit 102, a Data Collection Unit 104, a Server 106 and a Feedback Delivery Unit 108. The Sensor Unit 102 can measure data related to a user's technique. The Data Collection Unit 104 can store and process performance information. The Server 106 can process the data and store the data. The Server 106 functions can include, but is not limited to, storage of user data, performance analysis, performance ranking of users or hosting of web based performance analysis. The Feedback Delivery Unit 108 can provide the user with feedback to improve the user's technique. The system 100 can include a plurality of Sensor Units 102. The Sensor Unit(s) 102, the Data Collection Unit 104 and/or the Feedback Delivery Unit 108 can be contained in one or more units. For example, a system 100 can include a Sensor Unit 102 for each foot of the user and another Sensor Unit 102 located on the upper body of the user. The Sensor Unit on the upper body may consist of the GPS 308, Accelerometer 204, Gyroscope 208, and Magnetometer 206 in a mobile phone, or any combination thereof. In addition, the Sensor Unit 102 can have other sensor components as required for the particular activity being measured. It is also possible for one or a plurality of the Sensor Unit(s) to share the same housing as the Data Collection Unit. The Sensor Unit 102 gathers sensor data and then transmits the data to the Data Collection Unit 104. The Sensor Unit 102 can be communicatively coupled with the Data Collection Unit 104 wirelessly or via one and/or more wires 110”, [0032]); 

wherein the cloud-based server processes the GPS synchronized motion and force pressure data and generates foot motion and force distribution information related to the selected user (“The Data Collection Unit 104 can be communicatively coupled with the Server 106. When coupled, the Data Collection Unit 104 can transmit gathered data and can receive data (including data relating to the performance of other users, local maps, weather forecasts). The Server 106 functions can include, but are not limited to, storage of user data, performance analysis, performance ranking of users or hosting of web based performance analysis. The Data Collection Unit 104 can be communicatively coupled with the Server 106 wirelessly and/or via one or more wires 112. The wireless transmission can be done via the internet, Wi-Fi, and/or Bluetooth and/or via a combination of wired (via one or more wires 112) and wireless data transmission”, [0032]; “ Referring to FIG. 3, a block diagram of the Data Collection Unit in accordance with an exemplary embodiment is illustrated. The Data Collection Unit 104 can contain a Sensor Unit 102 and/or the Feedback Delivery Unit 108. Data from the Sensor Units 102 can be received through the antenna 214 by a wireless protocol such as Wi-Fi, Bluetooth or other radio frequencies. The data from the Radio unit 212 and the GPS Unit 308 can be sent to the Storage Unit 302 to generate a detailed user analysis 408 using the Local Analysis Unit 306 and later to a Website and Web Based Analysis 410. The data from 302 and the GPS Unit 308 can be sent to the Real-Time Analysis Processing Unit 304. The Real-Time Analysis Processing Unit 304 can calculate metrics to measure the performance of the activity of the user. The processed data can be sent to the Feedback Delivery Unit 108 either through the antenna 214 by a wireless protocol such as Wi-Fi, Bluetooth or other Radio Frequency or is embedded in the Data Collection Unit”, [0034]).
Regarding claim 1, it is noted that Grant does not disclose determining the gate of the user based upon a stance and swing of gait cycle.  Fitzgerald however, teaches determining the gate of the user based upon a stance and swing of the gait cycle (“In one embodiment the sensing unit 405 includes a gyroscopic sensor that is adapted to measure an angular velocity of the shoe during athletic activity. Analysis of this angular velocity data can then be used to determine foot strike information relating to the user's running style, thereby allowing the user to be informed of whether a particular foot strike was a heel strike, a midfoot strike, or a forefoot strike”, [0110]; “The data recorded from the gyroscopic sensor may be considered to be periodic, with each gait cycle being one period. During a normal gait cycle, the foot often has a positive rotation just before the foot strike (see, for example, FIGS. 26 and 27). After the foot strike, during the stance phase of the gait, the foot is flat on the ground and is relatively motionless. The foot strike occurs during a short time period (e.g., between about 10 ms to 50 ms and, for example, about 30 ms or so) between the end of the swing phase and the start of the stance phase, with the angular velocity data (z′) about the Z-axis during that period providing information that can be analyzed to determine the type of foot strike.

During a heel striking event the heel touches the ground first, followed by a rapid rotation of the foot forwards until the sole is flat against the ground. As a result, a large positive rotational velocity during a foot strike event, accompanied by little or no negative rotational velocity, is measured for a heel strike. In contrast, midfoot striking is indicated by a smaller positive rotational velocity followed by a clearly defined negative rotational velocity, while a forefoot strike shows a larger negative velocity than that observed for a midfoot strike. Thus, there is a clear qualitative difference in the gyroscopic sensor data about the Z-axis between heel striking and forefoot/midfoot striking. It is often found that the maximum localized rotational velocity occurs close to, but slightly after, the initial impact during a foot strike event”, [0114] & [0115]).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results. Here both Grant and Fitzgerald are directed to systems that analyze athletic performance based on worn sensors.  To perform the gait analysis in the Grant system as taught by Fitzgerald would be to combine a prior art element according to a known method to yield a predictable result.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Grant to include the gait analysis of Fitzgerald. To do so would provide useful feedback to runners thereby increasing the potential market of the system.
In addition, it is noted that Grant does not disclose an atmospheric pressure sensor.  Bonomi however, teaches a fitness monitor device with an atmospheric sensor (“Describing FIG. 4 in further detail, and as to determining physical performance (56), one method 70, depicted in FIG. 5, is initialized to determine the user physical performance. As depicted in FIG. 5, two processing branches are shown, wherein the branch to the left in FIG. 5 comprises processing body acceleration (72), determining activity type (74) and motion intensity (e.g., acceleration variability) (76), and determining activity-dependent energy expenditure estimates based on the determinations in 74, 76 (78). In the other processing branch of FIG. 5, the method 70 records and processes physiological data (e.g., heart rate) (80), determines a physiological response (82), and calculates physical performance (e.g., total energy expenditure per heart rate (EE/HR)) (84) based on the processing in 78 and 82. Note that in some embodiments, motion intensity may be estimated from other measurements (e.g., other than movement data). For instance, in some embodiments, motion intensity may be determined from measurements from an atmospheric pressure sensor, sweat sensor, etc. Physical performance is defined as the ratio between the (a) metabolic demand and (b) the physiological response during physical activity. The metabolic demand (a) is determined by the mechanical work during physical activity, which can be estimated from body movement data, depending on the type of activity carried out by the user. For example, activity-type selective algorithms can be used to estimate energy expenditure (EE) during a specific activity (e.g. walking, cycling, etc.) from summary measures of body acceleration (e.g., activity counts, movement speed, motion cadence, periodicity, etc.). The physiological response (b) instead is defined as the level of physiological variables recorded during physical activity. This parameter can be defined as the heart rate (HR) during an activity or as a combination of multiple physiological parameters such as HR, respiration rate, skin temperature, and galvanic skin response. Physical performance (e.g., EE/HR) is designed to be equally informative irrespective of the activity type carried out by the user. In this way every time a wearable sensor detects an activity the system is capable of determining physical performance of the user associated to such activity”, [0065]).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results. Here both Grant and Bonomi are directed to systems that analyze motion of a user based on worn sensors.  To use an atmospheric pressure sensor to infer location, intensity or activity in the Grant system as taught by Bonomi would be to combine a prior art element according to a known method to yield a predictable result.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Grant to include an atmospheric pressure sensor to infer location or activity as taught by Bonomi. To do so would provide additional characterization of a user activity thereby increasing the perceived value of the system.
Regarding claim 7, Grant discloses a natural stance of the selected user is obtained by analyzing a magnitude of the GRF vectors recorded by the plurality of force sensors at the selected user’s feet in relation to three-dimensional orientation vectors obtained from the gyroscope and the magnetometer (“At block 810 the calibration state of the Sensor Unit(s) 102 is checked. The system requests the user to position the sensors in a predetermined orientation, position or location and checks to see if the data correlates with these predetermined configurations”, [0056]).
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (pub. no. 20160335913) in view of Fitzgerald et al. (pub. no. 20160287937) and Bonomi et al. (pub. no. 20180368737) as applied to claim 1 above, and further in view of Mahfouz et al. (pub. no. 20130217998).
Regarding claim 2, it is noted that Grant does not disclose obtaining global coordinates using the magnetometer and the gyroscope and where orientation vectors are in relation to the earth’s magnetic field.  Mahfouz however, teaches obtaining global coordinates using the magnetometer and the gyroscope and where orientation vectors are in relation to the earth’s magnetic field (“Using the heading from the magnetometer data and the tilt angles from the accelerometer data, in quaternion, along with the determined azimuth, a global orientation reference model may be prepared. (Block 310). Determination of the global orientation may be related to the global constraints, including, for example, gravity and the local magnetic field”, [0107]).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results. Here both Grant and Mahfouz are directed to systems that analyze body orientation based on worn sensors.  To generate a world model using magnetometer and gyroscope in the Grant system as taught by Mahfouz would be to combine a prior art element according to a known method to yield a predictable result.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Grant to include initialization of the global coordinates using magnetometer and gyroscope as taught by Mahfouz. To do so would enable the association of global factors with measured data thereby increasing the accuracy of the collected data.
Regarding claim 3, Grant discloses natural stance gait parameters of the selected user are obtained by recording magnitude of a GRF applied to a point of balance while the selected user remains in a natural standing position in relation to the x, y and z orientation vectors obtained from the gyroscope ([0056]).  
Regarding claim 4, it is noted that Grant does not explicitly disclose estimating the motion of a user’s limb using instantaneous changes in gravity, orientation and azimuth vectors received from the accelerometer, the gyroscope and the magnetometer.  Mahfouz however, teaches estimating the motion of a user’s limb using instantaneous changes in gravity, orientation and azimuth vectors received from the accelerometer, the gyroscope and the magnetometer (“FIG. 4B illustrates the relationship between the femoral and tibial IMU coordinate systems 158, 160, which are represented by an IMU reference frame 162, and the global coordinate system 150. The global coordinate system 150 includes two reference vectors that are used to determine the orientations of the inertial monitoring units 48A, 48B. The IMU reference frame 162 has three axes X1, X2, and X3. In an embodiment of the invention, a reference vector 164 may be provided by gravity, which may be used to determine tilt angles of the static accelerometers 56. Each accelerometer 56 may have three sensing axes that are aligned with the axes X1, X2, X3 of the IMU reference frame 162. Each of these accelerometer axes X1, X2, X3 may generate an output signal indicative of the effect of the gravity vector 164 on the inertial monitoring units 48A, 48B. The tilt angles of the inertial monitoring units 48A, 48B relative to the gravity vector 164 may then be determined based on the output signal for each axis of the inertial monitoring units 48A, 48B. A second reference vector in the global coordinate system 150 may be provided by a magnetic field vector 166, which may be generated by a local magnetic pole. The azimuth of each inertial monitoring unit 48A, 48B may then be defined by an angle formed between the magnetic field vector 166 on a plane perpendicular to the gravity vector 164 and one of the axes in the IMU reference frame 162 (e.g., X1 and X3 in the illustrated embodiment).

The IMU reference frame 162 is fixed relative to the corresponding inertial monitoring unit 48A, 48B. Thus, the orientation of the IMU reference frame 162 changes relative to the global coordinate system 150 in accordance with local motion of the respective inertial monitoring unit 48A, 48B. The gyroscope 58 of the inertial monitoring unit 48A, 48B operates within the IMU reference frame 162, and responds to rotation of the inertial monitoring unit 48A, 48B. The gyroscope 58 thereby provides the joint monitoring apparatus 30 with the ability to sense and monitor rotation of each inertial monitoring unit 48A, 48B with respect to each axis of the corresponding IMU reference frame 162. As depicted in FIGS. 4A and 4B, rotation about the sensing axis X1 of the IMU reference frame 162 may be referred to as roll. Roll may correspond to abduction and adduction around axis F1 of femoral IMU coordinate system 158, and axis T1 of tibial IMU coordinate system 160, respectively. Rotation around axis X2 of the IMU reference frame 162 may be referred to as heading, or yaw. Yaw may correspond to axial rotation of the leg around femoral axis F2 of inertial monitoring unit inertial coordinate system 158 and axis T2 of tibial IMU coordinate system 160. Rotation around axis X3 of the inertial monitoring unit reference frame 162 may be referred to as pitch. Pitch may correspond to flexion and extension around axis F3 of femoral inertial monitoring unit coordinate system 158 and axis T3 of tibial inertial monitoring unit coordinate system 160, respectively”, [0073] & [0074]).
Exemplary rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.   Here both Grant and Mahfouz are directed to systems that analyze body orientation based on worn sensors.  To use limb motion tracking algorithm of Mahfouz in Grant system would be obvious to try since there are a finite number of predictable solutions for performing limb motion tracking.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Grant to include using the limb motion tracking algorithm of Mahfouz. To do so would reduce development time by implementing a well-known algorithm.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (pub. no. 20160335913) in view of Fitzgerald et al. (pub. no. 20160287937), Bonomi et al. (pub. no. 20180368737) and Mahfouz et al. (pub. no. 20130217998) as applied to claim 3 above, and further in view of Zets et al. (pat. no. 9,526,946).
Regarding claim 5, it is noted that Grant does not disclose determining a ground reaction force by calculating a g-force based upon a user’s orientation vectors and user’s calibrated weight.  Zets however, teaches determining a ground reaction force by calculating a g-force based upon a user’s orientation vectors and user’s calibrated weight (“FIG. 11 illustrates an alternate embodiment of the invention 400, and more specifically a method for determining a variance between the at least one predetermined motion and the results of the attempt by the subject to perform the at least one predetermined motion. FIG. 11 describes the components associated with calculating such variance that is based on a force plate 403 derived COP 402, and a measurement of the ground projected center of gravity (COG) 401. The center of gravity (COG) 409 of a subject 407, is the net location of the subject's center of gravity in 3 dimensional space. The center of pressure (COP 402) is the weighted average of the location of all downward (action) forces acting on the standing surface. The COG 409 may be computed by making a weighted average of the COG's of each particular body segment (408, 411, 412, 413, 414, 415, 416,417) using a total body model, whereas COP 402 is measured using a force platform 403 with force sensors 404 between the plate and the ground surface (see for example, D. A. Winter (2005). Biomechanics and Motor Control of Human Movement. John Wiley & Sons, New Jersey).

The COP 402 represents the neuromuscular response to imbalances of the body's COG 409, i.e. when the COG 409 is displaced from the neutral axis of alignment, compensatory changes must be made in COP 402 to redirect the COG 409 back toward the neutral axis (or subject 407 zero as described hereinbefore). Such compensatory changes may be represented by a ground reaction force vector 410. These compensatory changes are related to time varying neuromuscular forces on the part of the subject. Further, the neutral axis of alignment depends on the motion to be performed. For example, in static steady stand, the neutral axis is typically a vertical line from base of support. In dynamic movements, such as sit to stand or reach, the neutral axis may depend on the stage of the movement. For example, as described hereinbefore, sit to stand may at least comprise of a stead sit stage with a neutral axis defined by stable sitting and a steady stand (goal state) with a new neutral axis defined by the stance. Therefore the ground projected center of gravity (COG) 401 represents a parameter that may be easily compared to COP 402 for the optimum calculation of variance between the at least one predetermined motion and the results of the attempt by the subject to perform the at least one predetermined motion”, col. 25, line 55 to col. 26, line 30).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results. Here both Grant and Zets are directed to systems that analyze body orientation based on worn sensors.  To determine a ground reaction force by calculating a g-force based upon a user’s orientation vectors and user’s calibrated weight in the Grant system as taught by Zets would be to combine a prior art element according to a known method to yield a predictable result.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Grant to include determining a ground reaction force by calculating a g-force based upon a user’s orientation vectors and user’s calibrated weight as taught by Zets. To do so would provide an alternative algorithm for determining a user’s orientation thereby allowing error checking.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (pub. no. 20160335913) in view of Fitzgerald et al. (pub. no. 20160287937) and Bonomi et al. (pub. no. 20180368737) as applied to claim 1 above, and further in view of Kanchan et al. (pub. no. 20160338621).
Regarding claim 8, it is noted that Grant does not disclose calculating the location of a center of mass by performing a weighted average of each body segment kinematics.  Kanchan however, teaches calculating the location of a center of mass by performing a weighted average of each body segment kinematics (“In one example, a kit 600 (see FIG. 6) may include thirteen accelerometers, thirteen gyroscopes, and thirteen magnetometers (e.g., within sensor packages), that may provide the orientation of body segments and/or total body orientation in three-dimensional space. The data from these components may be processed as described in connection with FIG. 12. For example, the data from the thirteen accelerometers may be passed through a filter in step 1203. Additionally, the data from the accelerometers, magnetometers, and gyroscopes from each of the sensors of the kit 600 (e.g., the thirteen IMU sensors) may help provide an orientation of the thirteen sensors in step 1204. The filtered acceleration data and the orientation data may be utilized to calculate acceleration of each of the thirteen sensor points in the x, y, and z directions. The acceleration data may be used in conjunction with the lengths and masses of different body segments to calculate the forces acting on each sensor point in the x, y, and z directions. These calculations may be used to determine the forces acting on the center of mass of the entire body, which may, in conjunction with data from the pressure sensors 24 in the socks 40 and gloves 20 of the kit 600, be used to determine ground reaction forces (step 1206) and orientation of the entire body.

The individual values of these sensors may be passed through a filter to give acceleration of each of thirteen segments of the body in X-, Y-, and Z-planes. These accelerations along with the initial calibration of each segment length, total mass, and center of mass may be used to calculate the total body center of mass and the forces in X-, Y- and Z-planes that the total body center of mass experiences. After evaluating the overall forces in three-dimensional space that the center of mass of the total body experiences, the algorithm then may (simultaneously or subsequently) integrate with the values of the pressure sensors and sensor packages in the gloves and the socks to get the ground reaction forces, points of contact of the hands/feet, and orientations of the hands/feet in X-, Y- and Z-planes. Systems of the present disclosure may factor in values from all the sensors to determine the acceleration in x, y, and z directions experienced by the body center of mass, which will then be used to find the direction and magnitude of the external force acting on the body at any point of contact”, [0081] & [0082[).
Exemplary rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.   Here both Grant and Kanchan are directed to systems that analyze body orientation based on worn sensors.  To use center of mass algorithm of Kanchan in the Grant system would be obvious to try since there are a finite number of predictable solutions for performing a center of mass calculation.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Grant to include calculating the location of a center of mass by performing a weighted average of each body segment kinematics as taught by Kanchan. To do so would provide an alternative algorithm for determining a user’s orientation thereby allowing error checking.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (pub. no. 20160335913) in view of Fitzgerald et al. (pub. no. 20160287937) and Bonomi et al. (pub. no. 20180368737) as applied to claim 1 above, and further in view of Huang et al. (pub. no. 20170119551).
Regarding claim 9, it is noted that Grant does not disclose calculating a correction coefficient of the  user’s gait by minimizing a difference between the  user’s body kinematics and biomechanical characteristics obtained during calibration procedures.  Huang however, teaches calculating a correction coefficient of the  user’s gait by minimizing a difference between the  user’s body kinematics and biomechanical characteristics obtained during calibration procedures (“All four subjects participated in the CES tuning trials, conducted on different days from the previous procedures. Subjects AB1, AB2, and TF1 completed 16 walking trials (8 CES tuning, 8 non-tuning), while subject TF2 completed 8 walking trials with CES tuning only. The same eight initial IC parameter profiles and randomization procedure used in the HME tuning trials were adopted here in both the tuning and non-tuning trials. CES tuning was initiated approximately 30 seconds after starting the trial, and IC parameters were tuned only if specific criteria were met. To ensure that subjects had adjusted to current IC parameter values, the CES tuned impedance parameters if the variance in gait parameters (θpeak, Tdura, {dot over (θ) peak) over five consecutive strides was less than the parameter variance during walking following HME tuning. During online tuning, gait parameter errors (Δθpeak ,ΔTdura, and Δ{dot over (θ)} peak) averaged over the last 5 consecutive strides were used as CES inputs. The impedance values were updated based on the CES outputs. The CES stopped tuning when the root-mean-square (RMS) error between the prosthesis and target knee joint angles over five consecutive strides was less than 3°, or 1.5 times the joint angle standard deviation during walking in healthy adults. Subjects walked with fine-tuned IC parameters for 15 strides before the trial was stopped”, [0076]).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results. Here both Grant and Huang are directed to systems that analyze body orientation based on worn sensors.  To calculate a correction coefficient of the  user’s gait by minimizing a difference between the  user’s body kinematics and biomechanical characteristics obtained during calibration procedures in the Grant system would be to combine a prior art element according to a known method to yield a predictable result.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Grant to include calculating a correction coefficient of the  user’s gait by minimizing a difference between the  user’s body kinematics and biomechanical characteristics obtained during calibration procedures as taught by Huang. To do so would improve the accuracy and reliability of the system.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (pub. no. 20160335913) in view of Fitzgerald et al. (pub. no. 20160287937) and Bonomi et al. (pub. no. 20180368737) as applied to claim 1 above, and further in view of Wiedenhoefer et al. (pub. no. 20170143261).
Regarding claim 10, it is noted that Grant does not explicitly disclose characteristic of the selected user comprises information of a distance between the selected user’s hip and knee and a distance between the selected user’s knee and ankle.  Wiedenhoefer however, teaches characteristic of the selected user comprises information of a distance between the selected user’s hip and knee and a distance between the selected user’s knee and ankle (“The pre-determined average pivot points for exercises can be provided to the system from previous calculations for the patient or from a database of values for a particular patient population or from any other suitable source. It may be desirable to improve those pre-determined average pivot points. FIG. 8E illustrates one method of improving the classification of exercises. In step 821, anatomical information is input. This anatomical information may be, for example, the height of the patient or, more measurements may be input such as measured distances from the knee to the ankle or hip. In step 823, pivot point distances are then predicted, based on the input anatomical information, for multiple exercises. In some embodiments, step 821 is skipped the pivot point distances are estimated by the clinician or from averages for a particular population of patients (e.g., averages for adult males or adult females or the like). In step 825, the patient preforms an exercise and the system determines the pivot point distance. Using the determined pivot point distance, the system identifies or classifies the exercise that is being performed. In some embodiments, the identification or classification is based simply on comparison. In some embodiments, algorithms such as K-Nearest Neighbor Learning Vector Quantization can be used to facilitate the identification or classification. In step 827, the user identifies the exercise being performed and compares that with the identification or classification made by the system. In step 829, he results can be used to modify the initial pivot point distances associated with the exercises to refine the predictions. Steps 825-829 can be performed repeatedly for each exercise and for different exercises to refine the pivot point distance for each exercise”, [0131]).
Exemplary rationales that may support a conclusion of obviousness include applying a known technique to a known device ready for improvement to yield predictable results. Here both Grant and Wiedenhoefer are directed to systems that analyze body orientation based on worn sensors.  To include user characteristics such as hip to knee length and knee to ankle length in the Grant invention would be to apply a known technique to a known device ready for improvement to yield a predictable result. Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Grant to include user characteristics such as hip to knee length and knee to ankle length as taught by Wiedenhoefer.  To do so would enable the device be more accurate where a user characteristics are significantly different from average thereby improving the accuracy of the provided analysis.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (pub. no. 20160335913) in view of Fitzgerald et al. (pub. no. 20160287937) and Bonomi et al. (pub. no. 20180368737) as applied to claim 1 above, and further in view of Schrock et al. (pub. no. 20100063778).
Regarding claim 11,  it is noted that Grant does not disclose a natural stance characteristic of the user comprises information about the user’s normal gait, abnormal gait pronation, over-pronation, supination, and over-supination.  Schrock however, teaches a natural stance characteristic of the user comprises information about the user’s normal gait, abnormal gait pronation, over-pronation, supination, and over-supination (“The data collected by the system 12 can be used in measurement of a variety of other athletic performance characteristics. The data can be used to measure the degree and/or speed of foot pronation/supination, foot strike patterns, balance, and other such parameters, which can be used to improve technique in running/jogging or other athletic activities. With regard to pronation/supination, analysis of the data can also be used as a predictor of pronation/supination”, [0112]).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results. Here both Grant and Schrock are directed to systems that analyze body orientation based on worn sensors.  To include a natural stance characteristic of the user comprising information about the user’s normal gait, abnormal gait pronation, over-pronation, supination, and over-supination in the Grant system as taught by Schrock would be to combine a prior art element according to a known method to yield a predictable result.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Grant to include a natural stance characteristic of the user comprising information about the selected user’s normal gait, abnormal gait pronation, over-pronation, supination, and over-supination as taught by Schrock. To do so would improve the accuracy and reliability of the system.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715